Citation Nr: 9933182	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from August 1963 to May 
1966.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In February 1999 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's impairment due to alcohol consumption was 
the proximate cause of the June 1989 vehicular accident in 
which he sustained a left brachial plexus injury.

3.  The veteran's subsequent left arm amputation is due to 
willful misconduct and may not be considered for pension 
purposes; there is no other objectively demonstrated 
disability.


CONCLUSION OF LAW

The veteran is not permanently unemployable as a result of 
his lifetime disabilities, with consideration of age, 
education and occupational experience. 38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.301, 3.321(b)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes payment of pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.  Permanent and 
total disability ratings for pension purposes are authorized 
for disabling conditions not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.342.  Total disability 
will be considered to exist where there is permanent 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the veteran.  38 C.F.R. § 
3.340.  Additionally, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the Rating Schedule but is found 
to be unemployable by reason of his or her disability or 
disabilities, age, occupational background, and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved.  38 C.F.R. § 
3.321(b)(2).

38 C.F.R. § 3.301(c)(2) provides that alcohol abuse is 
considered willful misconduct (thus precluding pension 
benefits).  If, in drinking a beverage to enjoy its 
intoxicating effects, the intoxication results proximately 
and immediately in disability, that disability will be 
considered the result of the person's willful misconduct.  
However, "[o]rganic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin."  Therefore, alcohol 
dependence is deemed by statute to be the result of willful 
misconduct and cannot itself be considered as a disability 
for purposes of pension benefits.

Disability stemming from a veteran's well established abuse 
of alcohol, must be considered willful misconduct and will 
not be considered in determining entitlement to pension 
benefits.

38 C.F.R. § 4.17 (1999) provides that prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the veteran's disabilities render him or her 
unemployable.  Also, 38 C.F.R. § 4.17a (1999) provides that 
"[a] permanent and total disability rating under the 
provisions of §§ 4.15, 4.16 and 4.17 will not be precluded by 
reason of the coexistence of misconduct disability when: (a) 
A veteran, regardless of employment status, also has 
innocently acquired 100 percent disability, or (b) Where 
unemployable, the veteran has other disabilities innocently 
acquired which meet the percentage requirements of §§ 4.16 
and 4.17 and would render, in the judgment of the rating 
agency, the average person unable to secure or follow a 
substantially gainful occupation."

Factual Background

The June 1989 Wisconsin Motor Vehicle Accident report shows 
that the veteran was in a one-car accident in which he was 
ejected from the vehicle.  He was issued a citation for 
drunken driving.

June 1989 Memorial Hospital at Oconomowoc treatment records 
show that the veteran was admitted to the emergency room 
after his accident quite intoxicated.  Lab results indicated 
an alcohol blood level of 394.  He was treated for multiple 
lacerations, contusions and abrasions, left forearm 
parethesias, rule out brachioplexus injury, left elbow 
avulsion fracture and alcohol intoxication. 

June 1989 treatment records from Froedtert Memorial Lutheran 
Hospital indicate that the veteran was transferred to that 
facility for evaluation of left arm numbness.  He was 
admitted with a diagnosis of brachial plexuses injury.  He 
underwent a myelogram, which showed probable root avulsion of 
the cervical nerve foot on the left C-5 through 8.  

In his application, received in September 1996, the veteran 
indicated that he was seeking service connection and a non-
service connected pension.  He listed his disabilities as 
post-traumatic stress disorder (PTSD) and brachial plexus 
injury to the left arm.  He also indicated that he had been 
treated inservice for a dislocated left foot, a right ankle 
sprain and food poisoning.  The veteran had completed four 
years college education.

VA treatment records, dating from June 1989 to November 1996, 
show that the veteran was primarily treated for his left 
brachial plexus injury, alcohol dependence and partial PTSD.  
The treatment records indicate that he underwent a grafting 
procedure utilizing the sural nerve to the musculocutaneous 
nerve of the left upper extremity in November 1989.  

A November 1996 VA psychiatric examination shows that the 
veteran did not meet the criteria for a PTSD diagnosis.  He 
was diagnosed with a schizoid personality disorder at that 
time.

VA general medical and orthopedic examinations, also 
conducted in November 1996, show the veteran's history of 
inservice bilateral foot injuries.  He stated that he 
currently had little problems with his feet.  There were no 
objective findings and the veteran was diagnosed with left 
brachial plexopathy secondary to motor vehicle accident and 
status-post trauma to the bilateral feet.  

A March 1997 rating decision denied service connection for 
PTSD, left foot condition, right ankle condition and food 
poisoning.  The decision also denied his claim for non-
service connected pension benefits.  It noted that the 
veteran was 51 years old at that time and had a Bachelor's 
degree in accounting with graduate studies.  His disabilities 
not associated with his accident were evaluated as 0 percent 
disabling.

In September 1997, an administrative decision determined that 
the injuries sustained in the June 1989 motor vehicle 
accident were the result of the veteran's own willful 
misconduct.

A March 1998 VA general medical examination report shows that 
the veteran had no medical complaints at the time of the 
examination and that he had undergone an amputation of his 
left arm in November 1997.  The examiner diagnosed status 
post left arm amputation.

A March 1998 VA psychiatric examination report shows that the 
veteran did not meet the criteria for a PTSD diagnosis or any 
other Axis I psychiatric diagnosis.

Analysis

The veteran has claimed that he can no longer maintain 
substantially gainful employment, as a result of his left arm 
amputation.  

Upon review of the available medical evidence, the Board has 
determined that the veteran's sole disability, left arm 
brachial plexus injury and resultant left arm amputation, is 
the result of his own willful misconduct.  Specifically, the 
hospital records clearly show that the veteran was admitted 
for treatment in June 1989, clearly intoxicated (blood level 
394) after a car accident.  As result of his accident, the 
veteran incurred a left arm brachial plexus injury.  Thus, 
the available evidence demonstrates a positive etiological 
relationship between the veteran's 1989 car accident as a 
result of intoxication and his left arm brachial plexus 
injury.  There is no evidence showing any other injury to 
which the veteran's current diagnosis of left arm amputation 
may be attributed.

In the Board's view, the evidence demonstrates that the 
current left arm amputation is the proximate result of his 
use of alcohol for the purpose of enjoying intoxication.  
Therefore, the Board has concluded that the sole, objectively 
demonstrated, disability is the result of his own willful 
misconduct, as is provided by 38 C.F.R. § 3.301 (1999).

The Board notes that the RO evaluated the veteran's other 
claimed disabilities, with assignment of an evaluation of 0 
percent disabling.  However, there is no objective evidence 
of any current disabilities. 

The United States Court of Claims for Veterans Appeals has 
held that in those cases where the law and not the evidence 
is dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In this case, the applicable regulations specify 
that entitlement to nonservice-connected disability pension 
cannot be granted for disabilities which are the result of 
the veteran's own willful misconduct.  See 38 C.F.R. § 3.342 
(1999).  Having found that the sole objectively demonstrated 
disability of the veteran is the result of his own willful 
misconduct, the Board finds that the veteran lacks 
entitlement under the law to pension benefits for nonservice-
connected disability.  Accordingly, his claim is denied.

In February 1999 the Board remanded the veteran's appeal in 
order that he might be properly notified of the September 
1997 administrative decision and his appellate rights.  The 
veteran is advised that, should he successfully appeal the 
administrative decision within the one-year period, he could 
reopen his claim for non-service connected pension on such 
basis. 


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



		
	L. J. Wells-Green
	Acting Member, Board of Veterans' Appeals



 

